PER CURIAM.
This is an appeal by Warren Brown from a summary denial of his motion to vacate judgment and sentence under Criminal Procedure Rule 1,'F.S.A. ch. 924 Appendix.
Appellant went to trial, on a charge of murder in the first degree. After the state had put on its witnesses and introduced its evidence, the defendant, upon advice of his privately employed counsel; changed his plea from not guilty to guilty. lie was thereafter adjudged guilty of murder in the first degree and sentenced to life imprisonment.
Appellant’s motion for relief sets forth that he was not advised of his constitutional rights; that he was denied counsel during critical pretrial stages of interrogation; that he was caused through threats of physical harm to give a confession which was allowed in evidence; that the' state knowingly used perjured testimony against him and that he was coerced into changing his plea from not guilty to guilty.
We. have carefully considered all of appellant’s contentions in the light of the record and the applicable law and find no error in the action of the trial judge in entering the order here under review. See Brown v. State, Fla.App.1964, 163 So.2d 335; Taylor v. State, Fla.App.1964, 169 So.2d 861; Thomas v. State, Fla.App.1965, 172 So.2d 245; Williams v. State, Fla.App. 1965, 174 So.2d 775; Manning v. State, Fla.App.1965, 176 So.2d 380; Thompson v. State, Fla.App.1965, 176 So.2d 564.
Affirmed.